Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By virtue of cancelling claims 1-5 in amendments dated 01/27/2022, rejections to claims 1-5 are rendered moot.  Drawings amendments dated 01/27/2022 have overcome drawing objections dated 07/27/2021.  
New claims 6-7 submitted on 01/27/2022 are hereby entered and examined on merits.
Claim Objections
Claim 7 objected to because of the following informalities: Claim 7 is dependent upon cancelled claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2006342884A, hereinafter referred to as “Kimura”) in view of 
(Moreno US 20170350152, hereinafter referred to as “Moreno”), and in further view of 
Atsushi (JP2007239990A, hereinafter referred to as “Atsushi”). 

Regarding claim 6, Kimura discloses a seismic isolation device, configured to protect equipment during movements (English translation copy, description section in page 1, lines 1-3: seismic isolation device, protect precision machinery during earthquake); the seismic isolation device (Fig. 26, ball type seismic isolation device; Fig. 29 spring-type seismic isolation device; Fig. 45, seismic isolation device sits on ground 119)  comprising: a base plate (Figs 2, 3, fixed base 11), joined to a ground surface (Fig. 45, seismic isolation device sits on ground 119); a center steel hook (see annotated figure A below, and see ), joined to a center of the base plate (see annotated ; a pair of steel rings (see annotated figure A below), joined to the center steel hook (see annotated figure A below); four hollow cylindrical legs (Figs 30 and 31, four hollow cylindrical legs surrounding four balls 107), each joined to the center steel hook with a leg steel hook; an isolation plate (Figs 2 and 3, base isolation table 12, Fig. 31,  base isolation table 109), joined at the bottom to the four hollow cylindrical legs (Fig. 31, 109 joined at bottom to four hollow cylindrical legs, one at each corner, see also Fig. 30 showing cylindrical hollow leg surrounding each ball 107); four tension springs or viscous dampers (Figs 1 and 2, four springs 14), attached to at least one leg steel hook (annotated figure C below, and see Atsushi discussions below) and at least one of the pair of steel rings (Fig. 29 and annotated figure C below, and see Atsushi discussions below); at least two tension springs or viscous dampers (Figs 2-4, at least two springs 14), attached to the isolation plate (Figs 2-4, 14 attached to base isolation table 12, see annotated figure B below) with at least two plate steel hooks (see annotated figure B below and Fig. 2, and see Atsushi discussions below); at least two base plate steel hooks (see annotated figure B below and Fig. 2, and see Atsushi discussions below), attached to the base plate (see annotated figure B below) and the at least two viscous dampers (Figs 2-4, 2 springs 14); 
However, Kimura fails to disclose wherein equipment it attached to the isolation plate to protect the equipment during seismic movements.
However, Moreno teaches wherein equipment it attached to the isolation plate to protect the equipment during seismic movements
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Moreno to Kimura based on the rationale that Kimura fails to sufficiently explain and describe the details for the necessary configuration between the protected equipment/payload and various embodiments of seismic isolation device.  
Meanwhile, Moreno being analogous art and teach extensive information in [0031], [0034], [0052], [0058], [0061], [0064] regarding the handling of the payload/equipment with respect to seismic isolation device. Therefore, it is logical for one having ordinary skill in the art to seek adequate information regarding the structural configuration of the protected/isolated payload/equipment with respect to the seismic isolation device and its isolation plate from Moreno. 
Kimura and Moreno, singularly or in combination, fail to disclose or teach hooks and rings made of steel, i.e. steel hooks and steel rings. 
However, Atsushi teaches steel hooks and steel rings (Fig. 7, steel hook bar 1502, steel rod ring 1102) for seismic isolation device (abstract, English translation, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine teachings from Atsushi to Kimura based on the rationale that Kimura fails to disclose of the material composition of the hooks and rings, therefore, it would be logical for one having ordinary skill in the art to seek adequate information regarding material choice for fabricating the hooks and rings to attach the springs for the seismic isolation device. Meanwhile, Atushi being 
Annotated Figure A of Fig. 29 of Kimura

    PNG
    media_image1.png
    420
    625
    media_image1.png
    Greyscale

Annotated Figure B of Fig. 4 of Kimura

    PNG
    media_image2.png
    417
    736
    media_image2.png
    Greyscale

Annotated Figure C of Fig. 29 of Kimura

    PNG
    media_image3.png
    364
    529
    media_image3.png
    Greyscale

Regarding claim 7, Kimura discloses further comprising roller ball transfer bearings (Figs 2 and 3, balls 13) arranged in each of the four hollow cylindrical legs (Fig. 30, balls 107 surrounded by four hollow legs shown also in Fig. 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang Kyong Mo (KR 101516145B1) discloses a seismic isolation device with spring, ring member and hook member.  Yamada (US 4917211) discloses a seismic isolator with springs and ball bearings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632   
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632